Exhibit 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) dated August 15, 2016, is entered into
among StemCells, Inc., a Delaware Corporation (“Parent”), each of the
stockholders listed on Schedule I to this Agreement (each a “Stockholder” and
collectively, the “Stockholders”), and Microbot Medical Ltd., a company
organized under the laws of the State of Israel (“Company”).

W I T N E S S E T H:

WHEREAS, Parent, C&RD Israel Ltd., an Israeli corporation and wholly-owned
subsidiary of Parent (“Merger Sub”), and the Company have entered into an
Agreement and Plan of Merger and Reorganization, dated as of August 15, 2016 (as
it may be amended or supplemented from time to time, the “Merger Agreement”),
pursuant to which and upon the terms and subject to the conditions thereof,
Merger Sub will be merged with and into the Company, and the Company will be the
surviving entity (the “Merger”);

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of shares (the “Shares”) of Company Stock, set forth
opposite such Stockholder’s name on Schedule I attached hereto (such Shares,
together with any other shares of capital stock of the Company acquired by such
Stockholder after the date hereof and during the term of this Agreement
(including through the exercise of any stock options, warrants or any other
convertible or exchangeable securities or similar instruments), being
collectively referred to herein as such Stockholder’s “Subject Shares”);

WHEREAS, as a condition to the consummation of the Merger, and in order to
induce Parent to enter into the Merger Agreement and consummate the Merger,
Parent has required that each Stockholder agree, and each Stockholder is willing
to agree, to the matters set forth herein;

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound hereby, Parent, on the one hand, and each
Stockholder, severally and not jointly, on the other hand, agree as follows:

Section 1. Defined Terms. Capitalized terms used but not defined herein have the
meanings set forth in the Merger Agreement.

Section 2. Voting of Shares.

(a) Voting. Until this Agreement or the Merger Agreement is terminated in
accordance with its terms, Stockholder hereby agrees to vote (or cause to be
voted) all of Stockholder’s Subject Shares, at every annual, special or other
meeting of the stockholders of the Company, and at any adjournment or
adjournments thereof, or pursuant to any consent in lieu of a meeting or
otherwise:

(i) in favor of the Merger and the adoption of the Merger Agreement and the
approval of the transactions contemplated by the Merger Agreement, and any
actions required in furtherance thereof;



--------------------------------------------------------------------------------

(ii) against any action or agreement that would result in a breach in any
material respect of any covenant, representation or warranty or any other
obligation of the Company under the Merger Agreement; and

(iii) against (A) any Acquisition Proposal involving the Company or any of its
subsidiaries, or (B) any action that is intended, or would reasonably be
expected, to impede, interfere with, prevent, delay, postpone or adversely
affect the Merger or the transactions contemplated by the Merger Agreement.

Prior to the termination of this Agreement, Stockholder shall not enter into any
agreement, understanding or arrangement (whether written or oral) with any
Person to vote or give instructions in any manner inconsistent with
clauses “(i)”, “(ii)” or “(iii)” of this Section 2(a).

(b) Grant of Irrevocable Proxy.

(i) Contemporaneously with the execution of this Agreement: (i) Stockholder
shall deliver to Parent a proxy in the form attached hereto as Exhibit A, which
shall be irrevocable to the fullest extent permitted by law with respect to the
securities referred to therein (the “Proxy”); and (ii) if applicable,
Stockholder shall cause to be delivered to Parent an additional proxy (in the
form attached hereto as Exhibit A) executed on behalf of the record owner of any
outstanding Subject Shares that are owned beneficially (within the meaning of
Rule 13d-3 under the Exchange Act) but not of record by Stockholder.

(ii) Stockholder shall not enter into any tender, voting or other agreement,
understanding or arrangement, or grant a proxy or power of attorney with respect
to Stockholder’s Subject Shares that is inconsistent with this Agreement or
otherwise take any other action with respect to Stockholder’s Subject Shares
that would in any way restrict, limit or interfere with the performance of the
Stockholder’s obligations hereunder or the transactions contemplated hereby or
under any proxy delivered to Parent by Stockholder or on Stockholder’s behalf.

Section 3. Fiduciary Responsibilities. If Stockholder (or an affiliate or
designee of Stockholder) is or becomes during the term hereof a director or
officer of the Company, Stockholder does not make (or shall not be deemed to
have made) any agreement or understanding herein in such person’s capacity as
such director or officer of the Company. Without limiting the generality of the
foregoing, Stockholder signs solely in his, her or its capacity as the record
and beneficial owner of Stockholder’s Subject Shares and nothing herein shall
limit or affect any actions taken by Stockholder (or an affiliate or designee of
Stockholder) in his or her capacity as an officer or director of the Company in
exercising his or her or the Company’s or the Company’s board of directors’
rights in connection with the Merger Agreement or otherwise and such actions
shall not be deemed to be a breach of this Agreement.



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of Stockholder. Stockholder represents
and warrants to Parent as follows:

(a) Binding Agreement. Stockholder has the capacity to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. Stockholder
has duly and validly executed and delivered this Agreement and, assuming the due
authorization, execution and delivery of this Agreement by Parent, this
Agreement constitutes a legal, valid and binding obligation of Stockholder,
enforceable against Stockholder in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at law).

(b) No Conflict. Neither the execution and delivery of this Agreement
by Stockholder, nor the performance by Stockholder of its obligations hereunder
will (i) require any consent, approval, authorization or permit of,
registration, declaration or filing (except for such filings as may be required
under the federal securities laws or as would not prevent, delay or otherwise
impair Stockholder’s ability to perform its obligations hereunder) with, or
notification to, any Government Authority, (ii) if Stockholder is an entity,
result in a violation of, or default under, or conflict with any provision of
its certificate of incorporation, bylaws, partnership agreement, limited
liability company agreement or similar organizational documents, (iii) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation,
or acceleration) under any contract, trust, agreement, instrument, commitment,
arrangement or understanding applicable to Stockholder or Stockholder’s Subject
Shares, or result in the creation of a security interest, lien, charge,
encumbrance, equity or claim with respect to any of Stockholder’s Subject
Shares, except, in the case of clause (iii), as would not prevent, delay or
otherwise impair Stockholder’s ability to perform its obligations hereunder,
(iv) require any consent, authorization or approval of any Person other than a
Government Authority, except, in the case of clause (iv), as would not prevent,
delay or otherwise impair Stockholder’s ability to perform its obligations
hereunder or (v) violate or conflict with any order, writ, injunction, decree,
rule, regulation or law applicable to Stockholder or Stockholder’s Subject
Shares. If Stockholder is a married individual and Stockholder’s Subject Shares
constitute community property or otherwise need spousal approval in order for
this Agreement to be a legal, valid and binding obligation of Stockholder, this
Agreement has been duly authorized, executed and delivered by, and constitutes a
legal, valid and binding obligation of, Stockholder’s spouse, enforceable
against such spouse in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting creditors’ rights generally and by general equitable
principles (regardless of whether enforceability is considered in a proceeding
in equity or at law).

(c) Ownership of Shares. Stockholder is the record and beneficial owner of the
Shares and options, warrants and any additional rights to acquire Shares set
forth opposite Stockholder’s name on Schedule I attached hereto free and clear
of any security interests, liens, charges, encumbrances, equities, claims,
options or limitations of whatever nature and free of any other limitation or
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such Shares), except for any such encumbrances arising hereunder.
Other than as set forth on Schedule I, as of the date of this Agreement,
Stockholder does not own (beneficially or otherwise) any shares of Company Stock
or any options, warrants, notes or other rights to acquire shares of Company
Stock. No Person has any right to acquire from Stockholder any of the securities
set forth on Schedule I and Stockholder has no obligation to sell or dispose of
any



--------------------------------------------------------------------------------

such securities. Except for the rights granted to Parent under this Agreement,
Stockholder holds exclusive power to vote the Shares set forth opposite
Stockholder’s name on Schedule I attached hereto.

(d) Broker Fees. No broker, investment banker, financial advisor or other person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission based upon arrangements made by or on behalf of Stockholder in
connection with its entering into this Agreement.

(e) Accuracy of Representations. The representations and warranties contained in
this Agreement are accurate in all respects as of the date hereof and will be
accurate in all respects at all times prior to the termination of this Agreement
as if made on and as of any such time or date.

Section 5. Transfer and Other Restrictions. Until this Agreement is terminated
in accordance with its terms:

(a) Certain Prohibited Transfers. Stockholder agrees not to (directly or
indirectly):

(i) (A) sell, transfer, pledge, encumber, assign, make any short sale of, or
enter into any hedging or similar transaction having the same economic effect as
a sale, or otherwise dispose of Stockholder’s Subject Shares or any interest
contained therein, or (B) enter into any contract, option or other arrangement
or understanding with respect to any matter referred to in clause “(A)” relating
to the Stockholder’s Subject Shares or any interest contained therein (each of
the matters in clauses “(A)” and “(B”) collectively referred to herein as a
“Transfer”);

(ii) grant any proxies or powers of attorney or enter into a voting agreement or
other arrangement with respect to Stockholder’s Subject Shares, other than this
Agreement;

(iii) enter into, or deposit Stockholder’s Subject Shares into, a voting trust
or take any other action which would, or could reasonably be expected to, result
in a diminution of the voting power represented by any of Stockholder’s Subject
Shares; or

(iv) commit or agree to take any of the foregoing actions.

(b) Permitted Transfers. Section 5(a) hereof shall not prohibit a Transfer of
Subject Shares by Stockholder (any such Transfer, a “Permitted Transfer”):
(i) if Stockholder is an individual: (A) to any member of Stockholder’s
immediate family; or to a trust or other estate planning vehicle for the benefit
of Stockholder or any member of Stockholder’s immediate family; or (B) upon the
death of Stockholder to Stockholder’s heirs; (ii) if Stockholder is a
partnership or limited liability company, to one or more partners or members of
Stockholder or to an affiliated corporation, trust or other business entity
under common control with Stockholder, or if Stockholder is a trust, to a
beneficiary; or (iii) to another holder of the capital stock of the Company that
has signed a voting agreement in substantially the form hereof; provided
however, that a Transfer referred to on this Section 5(b) shall be permitted
only if, as a



--------------------------------------------------------------------------------

precondition to such Transfer, the transferee agrees in writing, reasonably
satisfactory in form and substance to Parent, to be bound by all of the terms of
this Agreement and provides a Proxy as required by Section 2(b) hereof.

(c) Efforts. Stockholder agrees not to take any action which would make any
representation or warranty of Stockholder herein untrue or incorrect in any
material respect as of any time prior to the termination hereof or take any
action that would have the effect of preventing or disabling it from performing
its obligations under this Agreement. Subject to Section 3 hereof, until this
Agreement is terminated in accordance with its terms, Stockholder shall use its
reasonable best efforts to take, or cause to be taken, all actions reasonably
necessary or desirable to vote (or cause to be voted) all of Stockholder’s
Subject Shares in accordance with Section 2(a) of this Agreement (including
executing and delivering additional documents as Parent may request, at the cost
and expense of Parent).

(d) Additional Shares. In the event (i) of any stock dividend, stock split,
recapitalization, reclassification, combination or exchange of shares of capital
stock of the Company on, of or affecting Stockholder’s Subject Shares or
(ii) Stockholder becomes the beneficial owner of any additional shares of
Company Stock or other securities entitling the holder thereof to vote or give
consent with respect to the matters set forth in Section 2(a) hereof, then the
terms of this Agreement shall apply to the shares of capital stock or other
securities of the Company held by Stockholder immediately following the
effectiveness of the events described in clause (i) or Stockholder becoming the
beneficial owner thereof, as described in clause (ii), as though they were
Stockholder’s Subject Shares hereunder. Stockholder hereby agrees, until this
Agreement is terminated in accordance with its terms, to notify Parent of the
number of any new shares of Company Stock acquired by Stockholder, if any, after
the date hereof.

Section 6. Appraisal Rights. Stockholder hereby agrees not to exercise any
appraisal rights or any dissenters’ rights that Stockholder may have (whether
under applicable law or otherwise) or could potentially have or acquire in
connection with the Merger Agreement, and the transactions contemplated by the
Merger Agreement, including the Merger.

Section 7. No Solicitation. Until this Agreement is terminated in accordance
with its terms, Stockholder shall not, nor shall Stockholder permit any
investment banker, attorney or other advisor or representative of the
Stockholder to, directly or indirectly through another Person, take any action
that the Company is prohibited from taking or authorizing to be taken pursuant
to Section 5.3 of the Merger Agreement; provided, however, that any action which
is permitted by the Merger Agreement to be taken by Stockholder (or an affiliate
or designee of Stockholder) in his or her capacity as a director or officer of
the Company or which is permitted by Section 3 hereof shall not be prohibited by
the foregoing so long as such action is taken by Stockholder (or such affiliate
or designee) in his or her actual capacity as a director or officer of the
Company.

Section 8. Specific Enforcement; Jurisdiction. Stockholder agrees that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the Proxy were not performed in accordance with the terms hereof or
were otherwise breached and that Parent shall be entitled to specific
performance of the terms hereof in addition to any other



--------------------------------------------------------------------------------

remedy which may be available at law or in equity. It is accordingly agreed that
Parent will be entitled to an injunction or injunctions to prevent breaches of
this Agreement or the Proxy and to enforce specifically the terms and provisions
of this Agreement or the Proxy in any state or federal court located in the
State of Delaware or in the Court of Chancery of the State of Delaware, the
foregoing being in addition to any other remedy to which they are entitled at
law or in equity. In addition, each of Stockholder and Parent hereto
(a) consents to submit itself to the personal jurisdiction of any state or
federal court located in the State of Delaware or in the Court of Chancery of
the State of Delaware in the event any dispute arises out of this Agreement or
any of the transactions contemplated by this Agreement or the Proxy, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, and (c) agrees that it will not
bring any action relating to this Agreement or the Proxy or any of the
transactions contemplated by this Agreement in any court other than a state or
federal court located in the State of Delaware or the Court of Chancery of the
State of Delaware.

Section 9. Termination. This Agreement shall terminate and cease to have any
force or effect on the earliest of (a) the termination of the Merger Agreement
in accordance with its terms, (b) the written agreement of Parent and
Stockholder to terminate this Agreement, (c) the consummation of the Merger, and
(d) the amendment, modification or waiver of the Merger Agreement to alter the
Merger Consideration in a manner adverse to Stockholder unless such amendment,
modification or waiver has been consented to by Stockholder in writing prior to
or simultaneously with such amendment, modification or waiver; provided,
however, that (i) Sections 8 through 19 shall survive any termination of this
Agreement and (ii) termination of this Agreement shall not relieve any party
from liability for any breach of its obligations hereunder committed prior to
such termination.

Section 10. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally,
mailed by certified mail (return receipt requested) or sent by overnight carrier
or by facsimile (upon confirmation of receipt) to the parties at the following
addresses or at such other as shall be specified by the parties by like notice:
(a) if to Parent, to the appropriate address set forth in Section 9.4 of the
Merger Agreement (with a copy to Ropes & Gray LLP); (b) if to the Company, to
the appropriate address set forth in Section 9.4 of the Merger Agreement (with a
copy to each of Ruskin Moscou Faltischek, P.C. and Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C.), and (c) if to Stockholder, to the appropriate address
set forth on Schedule I hereto.

Section 11. Stockholder Information. Stockholder agrees to permit Parent to
publish and disclose in the Proxy Statement and any other public disclosure that
Parent and the Company mutually determine to be necessary and desirable in
connection with the Merger and any of the other transactions contemplated by the
Merger Agreement the identity of Stockholder and the ownership of securities of
the Company or Parent and the nature of Stockholder’s commitments, arrangements
and understandings under this Agreement and the Proxy. Parent shall provide
drafts of such disclosures to be made in the Proxy Statement and such other
public disclosures to Stockholder reasonably in advance of such disclosures and
shall consider in good faith any comments provided by Stockholder in a timely
manner.



--------------------------------------------------------------------------------

Section 12. Certain Events. Stockholder agrees that this Agreement and the
obligations hereunder shall attach to Stockholder’s Subject Shares and shall be
binding upon any person or entity to which legal or beneficial ownership of
Stockholder’s Subject Shares shall pass, whether by operation of law or
otherwise, including Stockholder’s heirs, guardians, administrators or
successors.

Section 13. Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, among the
parties, or any of them, with respect to the subject matter hereof.

Section 14. Amendment. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by Parent and Stockholder.

Section 15. Successors and Assigns. Neither this Agreement nor any rights or
obligations hereunder shall be assigned (by operation of law or otherwise) or
delegated to any Person without the prior written consent of the other parties
hereto and any attempted assignment or delegation thereof shall be void ab
initio. This Agreement will be binding upon, inure to the benefit of and be
enforceable by each party and such party’s heirs, beneficiaries, executors,
successors, representatives and permitted assigns. Nothing in this Agreement is
intended to confer on any Person (other than the parties hereto and their
successors and permitted assigns) any rights or remedies of any nature.

Section 16. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, and
delivered by means of facsimile transmission, electronic delivery or otherwise,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute one and the same agreement
and shall be sufficient to bind the parties hereto to the terms and conditions
of this Agreement.

Section 17. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

Section 18. Waiver. Subject to the remainder of this Section 18, at any time
prior to the termination of this Agreement, any party hereto may: (i) extend the
time for performance of any of the obligations or other acts of the other
parties to this Agreement; (ii) waive any inaccuracy in or breach of any
representation, warranty, covenant or obligation of the other party to this
Agreement or in any document (including the Proxy) delivered pursuant to this
Agreement; and (iii) waive compliance with any covenant, obligation or condition
for the benefit of such party contained in this Agreement. No failure on the
part of any party to exercise any power, right, privilege or remedy under this
Agreement shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. No party shall be deemed to have waived any power,
right, privilege or remedy



--------------------------------------------------------------------------------

available to such party arising out of this Agreement, unless such waiver is
expressly set forth in a written instrument duly executed and delivered by the
party waiving such power, right, privilege or remedy; and any such waiver shall
not be applicable or have any effect except in the specific instance in which it
is given.

Section 19. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable under any applicable law, then such
contravention or invalidity shall not invalidate the entire Agreement. Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Agreement shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties shall be construed and enforced accordingly.

Section 20. Several Obligations. Notwithstanding anything to the contrary in
this Agreement, the obligations of each Stockholder who is a signatory to this
Agreement are several and not joint. In no event shall any Stockholder who is a
signatory to this Agreement have any liability or obligation with respect to the
acts or omissions of any other Stockholder who is also a signatory to this
Agreement.

Section 21. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

Section 22. Other Agreements. Contemporaneously with the execution of this
Agreement, Parent and Company are entering into agreements with certain other
holders of Company Stock on the same terms as this Agreement (the “Other Voting
Agreements”). Neither Parent nor the Company shall enter into any amendment or
modification of, or grant any waiver under, any Other Voting Agreement, unless
the same amendment or modification of, or grant of waiver under, this Agreement
is offered to Stockholder.

[The remainder of this page is intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed, individually or by its respective officer thereunto duly authorized, as
of the date first written above.

 

STEMCELLS, INC. By:  

 

  Name:   Title: STOCKHOLDER: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed, individually or by its respective officer thereunto duly authorized, as
of the date first written above.

 

MICROBOT MEDICAL LTD.: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I TO

VOTING AGREEMENT

 

Name

  

Address

   Shares of Company
Preferred Stock    Shares of Company
Common Stock   

Options to Purchase

Company Common Stock

Life Science Accelerator Ltd.   

c/o Microbot Medical Ltd.

5 Hamada St.

Yokneam 2069204, Israel

   -0-    1,833,000    — Professor Moshe Shoham   

c/o Microbot Medical Ltd.

5 Hamada St.

Yokneam 2069204, Israel

   -0-    636,540    244,700 options to purchase Company Common Stock MEDX
Ventures Group LLC   

c/o Microbot Medical Ltd.

5 Hamada St.

Yokneam 2069204, Israel

   -0-    916,650    403,592 options to purchase Company Common Stock Leon
Lewkowicz   

c/o Microbot Medical Ltd.

5 Hamada St.

Yokneam 2069204, Israel

   754,000    -0-   

154,000 warrants to purchase Company Preferred Stock

 

139,586 shares underlying outstanding convertible promissory notes; such amount
to change based on final accrued interest through the actual conversion date.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF IRREVOCABLE PROXY



--------------------------------------------------------------------------------

IRREVOCABLE PROXY

Each undersigned stockholder (each a “Stockholder”) of Microbot Medical Ltd., a
company organized under the laws of the State of Israel (the “Company”),
severally and not jointly, hereby irrevocably (to the fullest extent permitted
by law) appoints and constitutes StemCells, Inc., a Delaware corporation
(“Parent”) and Kenneth Stratton, solely in its capacity as an executive officer
of Parent, and each of them, the attorneys and proxies of the Stockholder, with
full power of substitution and resubstitution, to the full extent of
Stockholder’s rights with respect to the outstanding shares of capital stock of
the Company owned of record by the Stockholder as of the date of this proxy,
which shares are specified on the final page of this proxy. (The shares of the
capital stock of the Company referred to in the immediately preceding sentence
are referred to as the “Shares.”) Upon the execution of this proxy, all prior
proxies given by Stockholder with respect to any of the Shares are hereby
revoked, and Stockholder agrees that no subsequent proxies inconsistent with
this Proxy will be given with respect to any of the Shares.

This proxy is irrevocable, is coupled with an interest and is granted in
connection with, and as security for, the Voting Agreement, dated as of the date
hereof, between Parent, Stockholder and the Company (the “Voting Agreement”),
and is granted in consideration of and as an inducement to Parent entering into
the Agreement and Plan of Merger and Reorganization, dated as of the date
hereof, among Parent, C&RD Israel Ltd., Delaware corporation and wholly-owned
subsidiary of Parent (“Merger Sub”), and the Company (the “Merger Agreement”),
whereby Merger Sub will be merged with and into the Company (the “Merger”). This
proxy will terminate on the termination of the Voting Agreement in accordance
with its terms.

Prior to the termination of the Voting Agreement or the Merger Agreement, the
attorneys and proxies named above will be empowered, and may exercise this
proxy, to vote any Shares owned by Stockholder, at any meeting of the
stockholders of the Company, however called, or at any adjournment or
postponement thereof and on every action or approval by written consent of the
stockholders of the Company:

(i) in favor of the Merger and the adoption of the Merger Agreement and the
approval of the transactions contemplated by the Merger Agreement, and any
actions required in furtherance thereof;

(ii) against any action or agreement that would result in a breach in any
material respect of any covenant, representation or warranty or any other
obligation of the Company under the Merger Agreement; and

(iii) against (a) any Acquisition Proposal (as defined in the Merger Agreement)
involving the Company or any of its subsidiaries, or (b) any action that is
intended, or would reasonably be expected, to impede, interfere with, prevent,
delay, postpone or adversely affect the Merger or the transactions contemplated
by the Merger Agreement.

Stockholder may vote the Shares on all other matters not referred to in this
proxy, and the attorneys and proxies named above may not exercise this proxy
with respect to such other matters.



--------------------------------------------------------------------------------

This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).

Any term or provision of this proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions of this proxy or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. Upon such determination that any term or provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this proxy so as to effect the original intent
of the parties as closely as possible in an acceptable manner to the end that
the transactions contemplated hereby are fulfilled to the fullest extent
possible.

[Signature page follows]



--------------------------------------------------------------------------------

Dated: August [●], 2016       STOCKHOLDER      

 

      Signature      

 

      Printed Name       Number of shares of capital stock of Company owned of
record as of the date of this proxy:      

 